
	
		I
		112th CONGRESS
		1st Session
		H. R. 3091
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2011
			Mr. Roskam introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To make permanent the individual income tax rates for
		  capital gains and dividends.
	
	
		1.Individual income tax rates
			 for capital gains and dividends made permanentThe Jobs and Growth Tax Relief
			 Reconciliation Act of 2003 is amended by striking section 303.
		
